Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue.
Authorization for this examiner’s amendment was given in a telephone interview with Eric Moore on 4/1/21.

The application has been amended as follows:
Dependent claims 8, 16 and 24 are now cancelled.
Independent claims 1, 9 and 17 are amended so that the claims appear as follows:
1.	(Currently Amended) A method for improving silicon wafer manufacturing, comprising:
	receiving information describing a defect of a given diameter;
	receiving manufacturing process information comprising alignment data;
identifying a critical area of a silicon wafer, wherein the critical area is an area in which an open or a short is possible as a result of the defect of the given diameter;
determining a probability of the defect occurring in the critical area based on a statistical analysis of the manufacturing process information and the information describing the defect of the given diameter;

providing, based on the likelihood, predictive information to a manufacturing system, wherein corrective action is taken based on the predictive information in order to improve silicon wafer manufacturing, and wherein the corrective action comprises one or more of:
adjusting an alignment of a wafer;
a stripping and recoating action; or
adjusting a tool parameter.

2.	(Original) The method of claim 1, wherein at least one of the probability and the likelihood is calculated using stochastic-based analysis.

3.	(Previously Presented) The method of claim 2, wherein the stochastic-based analysis comprises analyzing a collection of information related to manufacturing and defects, including the manufacturing process information and the information describing the defect of the given diameter.

4.	(Original) The method of claim 3, wherein the collection of information comprises one or more parameters of one or more manufacturing tools.

5.	(Original) The method of claim 3, wherein the collection of information comprises metrology data.

6.	(Original) The method of claim 1, wherein the predictive information comprises a prediction regarding a yield impact.  

7.	(Original) The method of claim 1, wherein the predictive information comprises instructions to perform one or more corrective actions.  

8.	(Canceled)

9.	(Currently Amended) A computing system, comprising:
	a memory; and
	a processor configured to perform a method for improving silicon wafer manufacturing, the method comprising:
	receiving information describing a defect of a given diameter;
	receiving manufacturing process information comprising alignment data;
identifying a critical area of a silicon wafer, wherein the critical area is an area in which an open or a short is possible as a result of the defect of the given diameter;
determining a probability of the defect occurring in the critical area based on a statistical analysis of the manufacturing process information and the information describing the defect of the given diameter;
determining, based on the probability, a likelihood of the open or the short occurring as a result of the defect occurring in the critical area; and
providing, based on the likelihood, predictive information to a manufacturing system, wherein corrective action is taken based on the predictive information in order to improve silicon wafer manufacturing, and wherein the corrective action comprises one or more of:
adjusting an alignment of a wafer;
a stripping and recoating action; or
adjusting a tool parameter.

10.	(Original) The computing system of claim 9, wherein at least one of the probability and the likelihood is calculated using stochastic-based analysis.

11.	(Previously Presented) The computing system of claim 10, wherein the stochastic-based analysis comprises analyzing a collection of information related to manufacturing and defects, including the manufacturing process information and the information describing the defect of the given diameter.



13.	(Original) The computing system of claim 11, wherein the collection of information comprises metrology data.

14.	(Original) The computing system of claim 9, wherein the predictive information comprises a prediction regarding a yield impact.  

15.	(Original) The computing system of claim 9, wherein the predictive information comprises instructions to perform one or more corrective actions.  

16.	(Canceled)

17.	(Currently Amended) A non-transitory computer-readable medium comprising instructions that when executed by a computing device cause the computing device to perform a method for improving silicon wafer manufacturing, the method comprising:
	receiving information describing a defect of a given diameter;
	receiving manufacturing process information comprising alignment data;
identifying a critical area of a silicon wafer, wherein the critical area is an area in which an open or a short is possible as a result of the defect of the given diameter;
determining a probability of the defect occurring in the critical area based on a statistical analysis of the manufacturing process information and the information describing the defect of the given diameter;
determining, based on the probability, a likelihood of the open or the short occurring as a result of the defect occurring in the critical area; and
providing, based on the likelihood, predictive information to a manufacturing system, wherein corrective action is taken based on the predictive information in order to improve silicon wafer manufacturing, and wherein the corrective action comprises one or more of:
adjusting an alignment of a wafer;
a stripping and recoating action; or
adjusting a tool parameter.

18.	(Original) The non-transitory computer-readable medium of claim 17, wherein at least one of the probability and the likelihood is calculated using stochastic-based analysis.

19.	(Previously Presented) The non-transitory computer-readable medium of claim 18, wherein the stochastic-based analysis comprises analyzing a collection of information related to manufacturing and defects, including the manufacturing process information and the information describing the defect of the given diameter.

20.	(Original) The non-transitory computer-readable medium of claim 19, wherein the collection of information comprises one or more parameters of one or more manufacturing tools.

21.	(Original) The non-transitory computer-readable medium of claim 19, wherein the collection of information comprises metrology data.

22.	(Original) The non-transitory computer-readable medium of claim 17, wherein the predictive information comprises a prediction regarding a yield impact.  

23.	(Original) The non-transitory computer-readable medium of claim 17, wherein the predictive information comprises instructions to perform one or more corrective actions.  

24.	(Canceled) 


REASONS FOR ALLOWANCE
s 1-7, 9-15 and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-7
Regarding claim 1, the prior art of record, Chang et al. (US 20180196911) discloses defect information obtained from a test wafer is received. The test wafer was fabricated according to an Integrated Circuit (IC) design layout. A plurality of first regions of interest (ROIs) is received based on the defect information. The first ROIs each correspond to a region of the IC design layout where a wafer defect has occurred. A frequency domain analysis is performed for the first ROIs. A wafer defect probability is forecast for the IC design layout based at least in part on the frequency domain analysis (Chang, see Fig. 1, [0018]-[0022] and [0048]-[0050]). The prior art of record, Satya et al. (US 6751519) discloses a method for efficiently managing IC chip yield learning. In general terms, as each wafer lot moves through fabrication, yield information is obtained from each set of test structures for a particular process or defect mechanism. The nature of the yield information is such that it may be used directly or indirectly to predict product wafer test yield. In one implementation, the yield information includes a systematic yield (Y.sub.0), a defect density (DD), and a defect clustering factor (.alpha.) determined based on the inspected test structure's yield. A running average of the yield information for each process or defect mechanism is maintained as each wafer lot is processed. As a particular wafer lot moves through the various processes, a product wafer-sort test yield may be predicted at any stage in the fabrication process based on the running-average yield information maintained for previously fabricated wafer lots (Satya, see Fig. 5B and col. 7 lines 35-47).
However, regarding claim 1, the combination of prior arts does not describe:
receiving manufacturing process information comprising alignment data; identifying a critical area of a silicon wafer, wherein the critical area is an area in which an open or a short is possible as a result of the defect of the given diameter; determining a probability of the defect occurring in the critical area based on a statistical analysis of the manufacturing process information and the information describing the defect of the given diameter; determining, based on the probability, a likelihood of the open or the short occurring as a result of the defect occurring in the critical area; and providing, based on the likelihood, predictive information to a manufacturing system, wherein corrective action is taken based on the predictive information in order to improve silicon wafer manufacturing, and wherein the corrective action comprises one or more of: adjusting an alignment of a wafer; a stripping and recoating action; or adjusting a tool parameter

Claims 9-15
Regarding claim 9, the prior art of record, Chang et al. (US 20180196911) discloses defect information obtained from a test wafer is received. The test wafer was fabricated according to an Integrated Circuit (IC) design layout. A plurality of first regions of interest (ROIs) is received based on the defect information. The first ROIs each correspond to a region of the IC design layout where a wafer defect has occurred. A frequency domain analysis is performed for the first ROIs. A wafer defect probability is forecast for the IC design layout based at least in part on the frequency domain analysis (Chang, see Fig. 1, [0018]-[0022] and [0048]-[0050]). The prior art of record, Satya et al. (US 6751519) discloses a system for efficiently managing IC chip yield learning. In general terms, as each wafer lot moves through fabrication, yield information is obtained from each set of test structures for a particular process or defect mechanism. The nature of the yield information is such that it may be used directly or indirectly to predict product wafer test yield. In one implementation, the yield information includes a systematic yield (Y.sub.0), a defect density (DD), and a defect clustering factor (.alpha.) determined based on the inspected test structure's yield. A running average of the yield information for each process or defect mechanism is maintained as each wafer lot is processed. As a particular wafer lot moves through the various processes, a product wafer-sort test yield may be predicted at any stage in the fabrication process based on the running-average yield information maintained for previously fabricated wafer lots (Satya, see Fig. 5B and col. 7 lines 35-47).
However, regarding claim 9, the combination of prior arts does not describe:
receiving manufacturing process information comprising alignment data; identifying a critical area of a silicon wafer, wherein the critical area is an area in which an open or a short is possible as a result of the defect of the given diameter; determining a probability of the defect occurring in the critical area based on a statistical analysis of the manufacturing process information and the information describing the defect of the given diameter; determining, based on the probability, a likelihood of the open or the short occurring as a result of the defect occurring in the critical area; and providing, based on the likelihood, predictive information to a manufacturing system, wherein corrective action is taken based on the predictive information in order to improve silicon wafer manufacturing, and wherein the corrective action comprises one or more of: adjusting an alignment of a wafer; a stripping and recoating action; or adjusting a tool parameter

Claims 17-23
Regarding claim 17, the prior art of record, Chang et al. (US 20180196911) discloses defect information obtained from a test wafer is received. The test wafer was fabricated according to an Integrated Circuit (IC) design layout. A plurality of first regions of interest (ROIs) is received based on the defect information. The first ROIs each correspond to a region of the IC design layout where a wafer defect has occurred. A frequency domain analysis is performed for the first ROIs. A wafer defect probability is forecast for the IC design layout based at least in part on the frequency domain analysis (Chang, see Fig. 1, [0018]-[0022] and [0048]-[0050]). The prior art of record, Satya et al. (US 6751519) discloses a CRM for efficiently managing IC chip yield learning. In general terms, as each wafer lot moves through fabrication, yield information is obtained from each set of test structures for a particular process or defect mechanism. The nature of the yield information is such that it may be used directly or indirectly to predict product wafer test yield. In one implementation, the yield information includes a systematic yield (Y.sub.0), a defect density (DD), and a defect clustering factor (.alpha.) determined based on the inspected test structure's yield. A running average of the yield information for each process or defect mechanism is maintained as each wafer lot is processed. As a particular wafer lot moves through the various processes, a product wafer-sort test yield may be predicted at any stage in the fabrication process based on the running-average yield information maintained for previously fabricated wafer lots (Satya, see Fig. 5B and col. 7 lines 35-47).
However, regarding claim 9, the combination of prior arts does not describe:
receiving manufacturing process information comprising alignment data; identifying a critical area of a silicon wafer, wherein the critical area is an area in which an open or a short is possible as a result of the defect of the given diameter; determining a probability of the defect occurring in the critical area based on a statistical analysis of the manufacturing process information and the information describing the defect of the given diameter; determining, based on the probability, a likelihood of the open or the short occurring as a result of the defect occurring in the critical area; and providing, based on the likelihood, predictive information to a manufacturing system, wherein corrective action is taken based on the predictive information in order to improve silicon wafer manufacturing, and wherein the corrective action comprises one or more of: adjusting an alignment of a wafer; a stripping and recoating action; or adjusting a tool parameter



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/